office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 fboone postf-122880-11 third party communication none date of communication not applicable uilc date date to area_counsel large business international manhattan from william a jackson chief branch income_tax accounting subject alternative_tax_net_operating_loss_deduction and charitable_contribution_deduction this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------------------------------ year ------- year ------- year ------- year ------- year ------- year ------- issue whether a corporate taxpayer’s charitable_contribution_deduction may reduce the amount of alternative_tax net_operating_loss absorbed in a carryover year postf-122880-11 conclusion a corporate taxpayer’s charitable_contribution_deduction may reduce the amount of alternative_tax net_operating_loss absorbed in a carryover year facts taxpayer has substantial alternative_minimum_tax net_operating_loss atnol carryovers from year year and year prior to taking any atnol or charitable_contribution_deduction into account taxpayer has alternative_minimum_taxable_income amti of dollar_figure------------------and dollar_figure------------------respectively for year and year taxpayer’s total atnol carryover from year sec_1 though year would be large enough to eliminate taxpayer’s positive amti for year and year if such deductions were not subject_to the limit of sec_56 taxpayer also incurred an atnol for year of dollar_figure------------------for which taxpayer made a valid sec_172 election taxpayer had dollar_figure----------------of charitable_contributions available for use in year taxpayer also made dollar_figure--------------of charitable_contributions in year law and analysis background the issue presented is whether taxpayer is entitled to take charitable_contribution deductions into account in determining the amount of atnol absorbed in year examination contends that taxpayer cannot take such deductions into account as the following discussion indicates we conclude that charitable_contribution deductions are taken into account in determining the amount of atnol absorbed in year however as outlined below such deductions also affect the amount of atnol absorbed in year sec_172 allows a deduction equal to the aggregate of a taxpayer's net_operating_loss nol carryovers and carrybacks to the taxable_year an nol is defined as the excess of allowable deductions over gross_income with specified modifications sec_172 and d the sec_172 modifications among other things disallow any sec_199 deduction in computing an nol sec_56 requires that amti be computing by deducting the taxpayer’s atnol rather than the taxpayer’s nol sec_56 generally requires a taxpayer to compute its atnol in the same manner as it computes its nol however in computing an atnol the taxpayer is required to take into account tax adjustments as defined in sec_56 and sec_58 and tax_preferences as defined in sec_57 in contrast to the nol which is not subject_to any percentage limitations sec_56 limits the amount of atnol that may be deducted to the lesser_of the atnol or postf-122880-11 percent of amti determined without regard to the atnol deduction or the sec_199 deduction the limit section of the worker homeownership and business assistance act of pub_l_no 123_stat_2984 date the whbaa amended sec_172 b h to allow taxpayers to elect to carry back an applicable nol for a period of or taxable years sec_172 b h ii provides that the term applicable nol means the taxpayer's nol for a taxable_year ending after date and beginning before date the whbaa also removed the limit for any atnol for which a taxpayer makes a sec_172 election the whbaa did this by allowing atnol deductions for such an atnol in excess of the amount of the atnol deduction subject_to the limit as specified in sec_56 sec_170 allows a deduction for any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 allows accrual_method corporate taxpayers to elect to treat a charitable_contribution as paid during the taxable_year if the corporation’s board_of directors authorizes a charitable_contribution during the taxable_year and payment of such contribution is made after the close of such taxable_year and on or before the 15th day of the third month following the close of such taxable_year sec_170 generally limits the amount of a corporations charitable_contribution_deduction to no more than percent of the corporation’s taxable_income the percent limit for this purpose taxable_income is computed without regard to the charitable_contribution_deduction part viii except sec_248 any nol_carryback to the taxable_year sec_199 and any capital_loss_carryback to the taxable_year under sec_1212 sec_170 provides for a carryover for charitable_contributions a corporation makes in a taxable_year that exceed the percent limit in determining which charitable_contributions are deductible in a taxable_year current_year contributions take priority over carryover contributions if current_year contributions are less than the percent limit carryover contributions are taken into account in the order in which they arose the carryover period for charitable_contributions is limited to taxable years pursuant to sec_172 and the regulations thereunder the amount of an nol that is absorbed in a carryover or carryback_year equals taxable_income for that year determined with certain modifications modified_taxable_income modified_taxable_income is determined without taking into account the nol for which the absorption calculation is being made the nol to be absorbed modified_taxable_income is also generally determined without taking into account any nols that arise in taxable years after the taxable_year of the nol to be absorbed in determining modified_taxable_income deductions that are limited to a percentage of taxable_income are recomputed without taking the nols referred to above into account sec_1_172-5 postf-122880-11 although the10 percent limit on a corporation’s charitable_contribution_deduction is determined without regard to nol carrybacks nol carryovers are taken into account in determining that limitation for example if an nol_carryover eliminates a taxpayer’s taxable_income no charitable_contribution_deduction is allowable however modified_taxable_income is computed without deducting the nol_carryover to be absorbed this means that more charitable_contribution deductions may be allowable in computing modified_taxable_income than are allowable in computing taxable_income by reducing modified_taxable_income these additional charitable_contribution deductions may result in less nol being absorbed than the actual amount of nol used to reduce positive taxable_income thus the additional charitable_contribution deductions allowed in determining modified_taxable_income may increase the amount of nol_carryover to a subsequent taxable_year thereby freeing up some of the nol for future use the additional charitable_contribution deductions allowed in computing modified_taxable_income are not deducted in computing taxable_income if these additional deductions are allowed as charitable_contribution carryovers the deductions may produce a double tax_benefit first by reducing the amount of nol_carryover absorbed and second by also reducing taxable_income in a subsequent taxable_year as a charitable_contribution_deduction sec_170 prevents this double tax_benefit by reducing the taxpayer’s charitable_contribution carryover in certain circumstances this reduction occurs to the extent the additional charitable_contribution deductions allowed in computing modified_taxable_income also increase the amount of an nol_carryover the above rules also apply separately to the absorption of atnols in addition sec_56 provides that in determining the amount of atnol absorbed in a taxable_year appropriate adjustments shall be made to take into account the percent limit in most circumstances this means that the atnol will be absorbed by percent of modified amti rather than percent of modified amti simultaneous equations taxpayer has a large atnol carryover to year which if not subject_to the percent limit would be large enough to eliminate all of taxpayer’s positive amti for that year taxpayer also has a total of dollar_figure----------------of charitable_contributions available for use in year the statutory language that imposes the percent limit on the atnol deduction does not exclude the charitable_contribution_deduction from the measure of income on which the limitation is computed likewise the statutory language that imposes the percent limit on the charitable_contribution_deduction does not exclude any atnol deduction attributable to an atnol carryover from the measure of income on which that limitation is computed therefore taxpayer’ sec_90 percent limit on its atnol deduction must be computed on a measure of income that includes the charitable_contribution_deduction and taxpayer’s percent limit on its charitable_contribution_deduction must be computed on a measure of income that includes the atnol carryover deduction postf-122880-11 in your request for advice you note that in the absence of a statutory ordering rule that specifies which deduction takes priority simultaneous linear equations have been used see 89_tc_371 rev'd in part and remanded in part 952_f2d_885 5th cir revrul_79_347 1979_2_cb_122 we agree that simultaneous linear equations may be used to determine the proper amount of each deduction the interrelationship of the percent charitable_contribution_deduction limit and the percent atnol deduction limit can be expressed in the following two linear equations x g - y and y g - x where g represents amti determined without regard to either deduction x represents the theoretical charitable_contribution_deduction limitation and y represents the theoretical atnol deduction limitation using algebra the equations can be solved as follows solving for x x g - y x g- g-x x g- 9g 9x x 1g- 09g 09x 91x 01g hence x 010989010989011g solving for y y g-x y g- g-y y g- 1g 1y y 9g- 09g 09y 91y 81g hence y 89010989010989g postf-122880-11 as noted in revrul_79_347 if the theoretical limit on a deduction exceeds the actual amount of that deduction available only the actual amount of the deduction available is allowable and the limitation on the other deduction is computed using that amount computations taxpayer’s year and year amti taking into account the atnol carryovers and charitable_contributions available for use in those years is computed below we have also computed the amount of atnol and charitable_contribution deductions absorbed in those years amti before anything atnold ccd amti percentage check amti amti before anything ccd amti before atnol absorption amti before anything ccd modified amti modified amti year year dollar_figure--------------- dollar_figure--------------- --------------- ------------- --------------------- dollar_figure------------- --------------- ------------- --------------------- dollar_figure------------- dollar_figure--------------- --------------------- dollar_figure--------------- --------------------- --------------- dollar_figure dollar_figure--------------- --------------- dollar_figure dollar_figure--------------- dollar_figure--------------- ------------- --------------- dollar_figure--------------- dollar_figure--------------- ------------- --------------- dollar_figure--------------- postf-122880-11 atnol freed-up modified amti atnol deducted difference--atnol freed-up dollar_figure---------------- --------------- dollar_figure---------------- --------------- ------------- ------------- ccd used to reduce modified amti actual ccd deduction difference ccd absorbed ccd deducted ccd deducted in computing modified amti that freed-up atnol-lesser of or dollar_figure------------- --------------------- dollar_figure------------- dollar_figure------------- --------------------- dollar_figure------------- --------------------- --------------------- ------------- ------------- ccd absorbed dollar_figure------------- dollar_figure------------- ccd available cc carryover to succeeding year year contribution total available for year ------------- ------------- dollar_figure-------------------- - --------------------- dollar_figure------------- dollar_figure-------------------- - analysis of the above numbers shows that the total amount of atnol and charitable_contribution deductions absorbed equals the total amount of such deductions allowable in computing amti however less atnol is absorbed than is deductible in computing amti and more charitable_contributions deductions are absorbed than are deductible in computing amti taxpayer also incurred an atnol for year of dollar_figure------------------for which taxpayer made a valid sec_172 election this atnol is carried back to year and year subject_to the limitations of sec_56 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-122880-11 please call if you have further questions by william a jackson chief branch income_tax accounting
